 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   CASEY MICHAEL TSCHIDA,                             Case No.: 18-CV-0577 JLS (JLB)
10                                    Petitioner,
                                                        ORDER: (1) OVERRULING
11   v.                                                 PETITIONER’S OBJECTIONS,
                                                        (2) ADOPTING REPORT AND
12   DANIEL PARAMO, Warden,
                                                        RECOMMENDATION,
13                                  Respondent.         (3) DENYING PETITION, AND
                                                        (4) DENYING CERTIFICATE OF
14
                                                        APPEALABILITY
15
                                                        (ECF Nos. 1, 9, 13)
16
17         Presently before the Court is Petitioner Casey Michael Tschida’s Petition for Writ
18   of Habeas Corpus (“Pet.,” ECF No. 1), as well as Respondent Daniel Paramo’s Motion to
19   Dismiss (“Mot.,” ECF No. 9).       Also before the Court are Magistrate Judge Jill L.
20   Burkhardt’s Report and Recommendation advising the Court to deny the petition (“R&R,”
21   ECF No. 13) and Petitioner’s Objections to the R&R (“Objs.,” ECF No. 14). Having
22   considered the parties’ arguments and the law, the Court (1) OVERRULES Petitioner’s
23   Objections, (2) ADOPTS the R&R in its entirety, (3) DENIES the Petition, and
24   (4) DENIES a Certificate of Appealability.
25                                       BACKGROUND
26         Magistrate Judge Burkhardt’s R&R contains a thorough and accurate recitation of
27   the procedural history underlying the instant motion. ECF No. 13 at 2–3, 9–10. This Order
28   incorporates by reference the procedural background as set forth therein.

                                                    1
                                                                                 18-CV-0577 JLS (JLB)
 1         Petitioner filed a new Declaration in support of his Objections. See Declaration of
 2   Casey Michael Tschida (“Tschida Decl.”), ECF No. 14 at 11–12. In his Declaration,
 3   Petitioner attests that he is “completely devoid of any knowledge of the law, and at all
 4   times . . . relied on assurance from counsel that the case was being investigated and would
 5   be filed in the federal court.” Id. ¶ 2. Further, “[a]t all times . . . [Petitioner] was/[is] a
 6   patient in the Enhanced Outpatient Program (EOP) mental health treatment program
 7   located in Richard J. Donovan prison” and, “at all times relevant hereto, [he has] been
 8   treated by psychotropic medications which aim at treating [his] mental illness,” including
 9   “chronic major depression which renders [him] unable to function at times.” Id. ¶¶ 3–4.
10   “At all times . . . , [Petitioner] would periodically have contact with counsel who
11   represented [his] direct appeal, and was assured the case was being handled.” Id. ¶ 5. “Had
12   [Petitioner] known counsel wasn’t going to file the Writ of Habeas Corpu[s] in this Court,
13   [he] would have sooner sought the assistance from inmates to prepare the Petition.” Id.
14   ¶ 6. “When [he] learned counsel wasn’t going to file the Petition, [he] immediately sought
15   help to file the Writ.” Id. ¶ 7.
16                                      LEGAL STANDARD
17   I.    Review of the Report and Recommendation
18         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
19   court’s duties regarding a magistrate judge’s report and recommendation. The district court
20   “shall make a de novo determination of those portions of the report . . . to which objection
21   is made,” and “may accept, reject, or modify, in whole or in part, the findings or
22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see also United
23   States v. Raddatz, 447 U.S. 667, 673–76 (1980). However, in the absence of a timely
24   objection, “the Court need only satisfy itself that there is no clear error on the face of the
25   record in order to accept the recommendation.” Fed. R. Civ. P. 72 advisory committee’s
26   note (citing Campbell v. U.S. Dist. Ct., 501 F.2d 196, 206 (9th Cir. 1974)).
27   ///
28   ///

                                                    2
                                                                                  18-CV-0577 JLS (JLB)
 1   II.   Statute of Limitations
 2         The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) imposes a
 3   one-year statute of limitations on all habeas petitions filed by persons in custody pursuant
 4   to the judgment of a state court. 28 U.S.C. § 2244(d)(1). The limitations period begins to
 5   run from the latest of:
 6                (A)    the date on which the judgment became final by the
                         conclusion of direct review or the expiration of the time
 7
                         for seeking such review;
 8
                  (B)    the date on which the impediment to filing an application
 9
                         created by State action in violation of the Constitution or
10                       laws of the United States is removed, if the applicant was
                         prevented from filing by such State action;
11
12                (C)    the date on which the constitutional right asserted was
                         initially recognized by the Supreme Court, if the right has
13
                         been newly recognized by the Supreme Court and made
14                       retroactively applicable to cases on collateral review; or
15
                  (D)    the date on which the factual predicate of the claim or
16                       claims presented could have been discovered through the
                         exercise of due diligence.
17
18   28 U.S.C. § 2244(d)(1)(A)–(d). “Once [the petitioner i]s notified that his petition [i]s
19   subject to dismissal based on AEDPA’s statute of limitations and the record indicate[s] that
20   [the peritioner]’s petition f[alls] outside the one-year time period, [the petitioner] ha[s] the
21   burden of demonstrating that the limitation period was sufficiently tolled.” Smith v.
22   Duncan, 297 F.3d 809, 814 (9th Cir. 2002) (citing Herbst v. Cook, 260 F.3d 1039, 1042–
23   44 (9th Cir. 2001); Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993)), overruled on
24   other grounds by Pace v. Diglielmo, 544 U.S. 408, 418 (2005).
25                                            ANALYSIS
26         Petitioner’s Objections essentially repeat arguments already asserted before
27   Magistrate Judge Burkhardt and considered in the R&R, compare ECF No. 11, with ECF
28   No. 14, although Petitioner does file a new Declaration in support of his Objections. See

                                                    3
                                                                                  18-CV-0577 JLS (JLB)
 1   Tschida Decl.       The Court liberally construes and considers the pro se Petitioner’s
 2   discernable objections as now presented, following a brief summary of the R&R and
 3   Petitioner’s Objections.
 4   I.     Summary of the R&R
 5          Magistrate Judge Burkhardt recommends that the Petition be denied as time-barred
 6   pursuant to 28 U.S.C. § 2244(d). R&R at 2, 16. Magistrate Judge Burkhardt begins by
 7   determining that the Petition is untimely under Section 2244(d)(1)(A). See R&R at 5–6.
 8   Based on the procedural history, Magistrate Judge Burkhardt determines that the statute of
 9   limitations began to run on December 20, 2016, and expired on December 20, 2017. Id. at
10   6. Because the Petition was not filed until March 15, 2018, it is untimely under section
11   2244(d)(1)(A) unless statutory or equitable tolling applies. 1 See R&R at 6–7.
12          Magistrate Judge Burkhardt then concludes that Petitioner is not entitled to statutory
13   tolling under 28 U.S.C. § 2244(d)(2). See R&R at 7–8. This is because “statutory tolling
14   is not available if the first state habeas petition is filed after AEDPA’s one-year limitations
15   period has expired,” id. at 7 (citing Jiminez v. Rice, 276 F.3d 478, 484 (9th Cir. 2001)), and
16   “Petitioner did not file his first state habeas corpus petition until March 5, 2018,” after the
17   expiration of AEDPA’s one-year statute of limitations on December 20, 2017. Id. at 8.
18   Accordingly, Magistrate Judge Burkhardt concludes that the Petition is time-barred unless
19   equitable tolling applies. Id.
20          Magistrate Judge Burkhardt also concludes that Petitioner is not entitled to equitable
21   tolling. See id. at 8–15. Magistrate Judge Burkhardt first determines that extraordinary
22   circumstances were not the cause of Petitioner’s untimeliness because “there is no evidence
23
24
     1
25     Petitioner did not contend that section 2254(d)(1)(C) or (D) applied, and Magistrate Judge Burkhardt
     sees no basis for their application. See R&R at 7. Magistrate Judge Burkhardt also determines that section
26   2244(d)(1)(B) is inapplicable because “ineffective assistance of state-appointed counsel does not
     constitute an ‘impediment of the state’ for purposes of satisfying section 2244(d)(1)(B).’” R&R at 6–7
27   (citing Polk Cnty. v. Dodson, 454 U.S. 312, 321–22 (1981); Lawrence v. Florida, 421 F.3d 1221, 1226
28   (11th Cir. 2005); Stewart v. McComber, No. CV 14-01747-DSF (DFM), 2014 WL 2510927, at *2 (C.D.
     Cal. Apr. 25, 2014)).

                                                         4
                                                                                           18-CV-0577 JLS (JLB)
 1   to suggest that Petitioner retained Ms. Jones as counsel past her appointment as appellate
 2   counsel through Appellate Defenders, Inc.” and, therefore, Petitioner “was not entitled to
 3   [Ms. Jones’] ‘effective assistance.’” Id. at 13 (citing Miranda v. Castro, 292 F.3d 1063,
 4   1068 (9th Cir. 2002)). “However, even if the Court were to somehow construe Ms. Jones’
 5   offer of assistance as some kind of retainer and if her actions transcended ‘garden variety
 6   negligence,’ the Court would still have to conclude that equitable tolling is not applicable
 7   here because Petitioner has not demonstrate that Ms. Jones’ failure to communicate with
 8   Petitioner was the cause of the untimely petition” because “Petitioner does not identify any
 9   impediment to filing his federal habeas petition caused by Ms. Jones’ conduct.” Id.
10   Magistrate Judge Burkhardt next concludes that Petitioner also failed to establish “that he
11   was reasonably diligent in pursuing his rights” because “[t]here is no indication that
12   Petitioner reached out to Ms. Jones for approximately seventeen months after receiving
13   th[e] letter” Ms. Jones sent to Petitioner after the California Supreme Court denied review
14   of his habeas petition on September 21, 2016. Id. at 14. Consequently, Petitioner is not
15   entitled to equitable tolling, id. at 15, and his Petition is time-barred. Id. at 2, 16.
16         Finally, Magistrate Judge Burkhardt concludes that Petitioner is not entitled to a stay
17   and abeyance pursuant to Rhines v. Weber, 544 U.S. 269 (2005), because the Petition is
18   untimely. See R&R at 16. Accordingly, Magistrate Judge Burkhardt recommends that this
19   Court grant Respondent’s Motion and dismiss the Petition with prejudice. Id.
20   II.   Summary of Petitioner’s Objections
21         Petitioner concedes that the limitations period set out in 28 U.S.C. § 2254(d) governs
22   his Petition, but “asserts . . . that the impediments to filing his petition warrant excusable
23   neglect relief.” Objs. at 3. Relying on Nino v. Galaza, 183 F.3d 1003 (9th Cir. 1999),
24   implicitly overruled on other grounds by Carey v. Saffold, 536 U.S. 214, 225 (2002), and
25   Calderon v. United States District Court for the Central District of California (Beeler),
26   128 F.3d 1283, 1286 (9th Cir. 1997), overruled by Calderon v. United States District Court
27   for the Central District of California (Kelly), 163 F.3d 530 (9th Cir. 1998), Petitioner first
28   appears to assert that he is entitled to statutory tolling pursuant to 28 U.S.C. § 2244(d)(2).

                                                     5
                                                                                    18-CV-0577 JLS (JLB)
 1   See Objs. 5–6. Petitioner argues that he “believed that he was adhering to exhaustion
 2   requirements through his reliance [o]n counsel to prepare his petition in the 90 days that
 3   respondent and the Magistrate contends Petitioner slept on his rights.” Id. at 7.
 4          Petitioner next argues that he is entitled to equitable tolling. See id. at 7–8. Relying
 5   on Calderon (Kelly) and Miller v. New Jersey State Department of Corrections, 145 F.3d
 6   616 (3d Cir. 1998), Petitioner contends that “[t]here isn’t much disparity between the facts
 7   in [those cases] and the factual circumstances in the case at bar.” Objs. at 7. Petitioner
 8   claims that “counsel misle[]d Petitioner into believing she was investigating his case and
 9   would pursue filing the Petition but never notified Petitioner that she wasn’t going to file
10   until it was too late,” id. at 7–8, and, “once Petitioner was notified[] that counsel wasn’t
11   going to file the Petition, Petitioner wasted no time seeking inmate assistance to prepare
12   and file the Petition.” Id. at 8. Further, Petitioner “was undergoing serious ps[y]chological
13   evaluations and treatments in the periods at issue herein” and “[w]hat the record
14   overwhelmingly demonstrates is that petitioner has been as diligent in pursuing the
15   collateral attacks on his convictions within the understanding he had regarding getting
16   notice that counsel wasn’t going to file the petition.” Id. Consequently, the doctrine of
17   equitable tolling should apply. Id.
18          Finally, Petition contends that “it would constitute a[] suspension of the Great Writ
19   to refuse to review the merits of Petitioner’s first petition.” Id. (citing Lonchar v. Thomas,
20   517 U.S. 314, 323 (1996)). Petitioner therefore requests that the Court deny the Motion
21   and review his Petition on the merits. Id. at 8–9.
22   III.   Discussion
23          Petitioner contends that he is entitled to statutory or equitable tolling of AEDPA’s
24   one-year limitations period. See Objs. 4–8. The Court reviews de novo each part of the
25   R&R to which Petitioner has objected.
26          A.    Statutory Tolling
27          Although under a heading arguing for equitable tolling, Petitioner also claims that
28   he is entitled to “Nino Tolling.” Objs. at 6. As Petitioner appears to acknowledge, see id.,

                                                    6
                                                                                  18-CV-0577 JLS (JLB)
 1   Nino addresses statutory tolling under Section 2244(d)(2). See 183 F.3d at 1006 (“[W]e
 2   hold that the statute of limitations is tolled from the time the first state habeas petition is
 3   filed until the California Supreme Court rejects the petitioner’s final collateral challenge.”)
 4   (footnote omitted). Consequently, Petitioner appears to be challenging Magistrate Judge
 5   Burkhardt’s determination that he is not entitled to statutory tolling.
 6         The Court must agree with Magistrate Judge Burkhardt. Petitioner does not dispute
 7   that his statute of limitations under AEDPA began to run on December 20, 2016, and
 8   expired on December 20, 2017, and that he filed his first state habeas corpus petition on
 9   March 5, 2018. See Pet. at 3; see also Objs. at 2. By its plain language, Section 2244(d)(2)
10   operates only during “[t]he time during which a properly filed application for State post-
11   conviction or other collateral review with respect to the pertinent judgment or claim is
12   pending.” 28 U.S.C. § 2244(d)(2). No such post-conviction or other collateral review
13   applications were pending between December 20, 2016, and December 20, 2017, when
14   Petitioner’s one-year statute of limitations under AEDPA expired. As Magistrate Judge
15   Burkhardt explained, “statutory tolling is not available if the first state habeas petition is
16   filed after AEDPA’s one-year limitations period has expired,” R&R at 7 (citing Jiminez,
17   276 F.3d at 482), as occurred here. Accordingly, the Court OVERRULES Petitioner’s
18   Objections and ADOPTS Magistrate Judge Burkhardt’s R&R that Petitioner is not entitled
19   to statutory tolling pursuant to Section 2244(d)(2).
20         B.     Equitable Tolling
21         Petitioner also objects to Magistrate Judge Burkhardt’s recommendation that he is
22   not entitled to equitable tolling. See Objs. at 7–8. As Magistrate Judge Burkhardt
23   acknowledges, see R&R at 8, a “petitioner is entitled to equitable tolling only if he shows
24   (1) that he has been pursuing his rights diligently, and (2) that some extraordinary
25   circumstances stood in his way and prevent timely filing.” Holland v. Florida, 560 U.S.
26   631, 649 (2010) (quoting Pace, 544 U.S. at 418) (internal quotation marks omitted). In
27   challenging Magistrate Judge Burkhardt’s recommendations, Petitioner contends that his
28   case is analogous to those of Calderon (Kelly) and Miller, in that “counsel misle[]d

                                                    7
                                                                                  18-CV-0577 JLS (JLB)
 1   Petitioner into believing she was investigating his case and would pursue filing the Petition
 2   but never notified Petitioner that she wasn’t going to file until it was too late.” Id. at 7–8.
 3   Further, “once Petitioner was notified[] that counsel wasn’t going to file the Petition,
 4   Petitioner wasted no time seeking inmate assistance to prepare and file the Petition.” Id.
 5   at 8.
 6           Again, the Court must agree with Magistrate Judge Burkhardt. Like Magistrate
 7   Judge Burkhardt, see R&R at 8, the Court emphasizes that “the threshold necessary to
 8   trigger equitable tolling [under AEDPA] is very high, lest the exceptions swallow the rule.”
 9   Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003) (quoting Miranda, 292 F.3d at 1066).
10   Although Petitioner’s belated Declaration adds additional context, it still fails to remedy
11   the deficiencies identified by Magistrate Judge Burkhardt.
12           First, Magistrate Judge Burkhardt determined that Petitioner has failed to establish
13   that extraordinary circumstances are the cause of the untimeliness of his Petition because
14   “there is no evidence to suggest that Petitioner retained Ms. Jones as counsel past her
15   appointment as appellate counsel” and, consequently, Petitioner “was not entitled to her
16   ‘effective assistance’” in filing the Petition. See R&R at 13 (citing Miranda, 292 F.3d at
17   1068). Although Petitioner avers that he “relied on assurance from counsel that the case
18   was being investigated and would be filed in the federal court,” see Tschida Decl. ¶ 2, the
19   Court must agree with Magistrate Judge Burkhardt that “nothing suggests that Ms. Jones
20   was retained to file, or even agreed to file, a habeas petition for Petitioner.” See R&R at
21   13. At most, it appears that Petitioner’s “wife approached [Ms. Jones] with a request to
22   investigate ineffective assistance of trial counsel.” Declaration of Rebecca P. Jones, ECF
23   No. 1 at 35–37, ¶ 4. The Court is therefore bound by the Ninth Circuit’s decision in
24   Miranda, harsh as it is, which—as Magistrate Judge Burkhardt thoroughly explains, see
25   R&R at 12–13—precludes the Court from concluding that Ms. Jones’ ineffective assistance
26   constitutes extraordinary circumstances for purposes of equitable tolling of AEDPA’s
27   ///
28   ///

                                                    8
                                                                                  18-CV-0577 JLS (JLB)
 1   statute of limitations.2 See also Frye v. Hickman, 273 F.3d 1144, 1146 (9th Cir. 2001)
 2   (“[T]he miscalculation of the limitations period by [the petitioner]’s counsel and his
 3   negligence in general do not constitute extraordinary circumstances sufficient to warrant
 4   equitable tolling.”).
 5          Second, Judge Burkhardt finds that Petitioner has not established that he was
 6   reasonably diligent in pursuing his rights. See id. at 14. Petitioner’s Declaration contends
 7   that he “would periodically have contact with counsel who represented [his] direct appeal,
 8   and was assured the case was being handled.” Tschida Decl. ¶ 5. This falls short of the
 9   standards for diligence set by Ninth Circuit precedent.
10          “[A] petitioner . . . need[s] to set forth ‘detailed facts’ to establish diligence.”
11   Gonzalez v. Trimble, No. CV 11-8690-PA PLA, 2013 WL 571760, at *1 (C.D. Cal. Feb.
12   12, 2013) (quoting Lott v. Mueller, 304 F.3d 918, 923 (9th Cir. 2002)). Petitioner’s
13   Declaration falls short of this requirement, establishing only that Petitioner “periodically”
14   contacted Ms. Jones. See Tschida Decl. ¶ 5. “[P]etitioner has not presented any facts
15   about, or evidence of, the number of times he communicated with [Ms. Jones], or the dates
16   of those communications.” See Gonzalez v. Trimble, No. CV 11-8690-PA PLA, 2013 WL
17   571760, at *1 (C.D. Cal. Feb. 12, 2013). Accordingly, Petitioner fails to establish
18   reasonable diligence. See id.
19          Further, “[i]n a case such as this, where attorney misconduct is the claimed
20   circumstance causing the untimeliness, courts consider, inter alia, whether the petitioner
21   expeditiously secured counsel to file the habeas petition . . . [;] the frequency and nature of
22
23
     2
24      To the extent Petitioner claims—for the first time—that his health, specifically “chronic major
     depression,” see Tschida Decl. ¶ 4, constitutes “exceptional circumstances,” the Court must disagree. That
25   Petitioner’s condition may “render [him] unable to function at times,” see id., does not mean that Petitioner
     “was mentally incapable of filing papers on a timely basis, or that his failure to timely file papers was
26   proximately caused by his mental condition during that time period.” Shields v. Virga, 482 F. App’x 275,
     276 (9th Cir. 2012); see also Jones v. McEwen, No. 12CV1777-LAB BGS, 2013 WL 4458811, at *7 (S.D.
27   Cal. Aug. 16, 2013) (“Petitioner fails to demonstrate that his me[n]tal defects were so severe as to make
28   it impossible for him to meet the filing deadlines despite his due diligence.”) (citing Bills v. Clark, 628
     F.3d 1092, 1099–1101 (9th Cir. 2010)).

                                                          9
                                                                                             18-CV-0577 JLS (JLB)
 1   the attorney-client communications . . . [;] when, in light of the petitioner’s education and
 2   background, he reasonably should have sought new counsel . . . [;] and whether the
 3   petitioner had the means to consult alternate counsel.” Doe v. Busby, 661 F.3d 1001, 1013
 4   (9th Cir. 2011) (citations omitted). Here, as noted above, see supra page 8, there is no
 5   indication that Petitioner retained Ms. Jones to assist with post-conviction collateral relief.
 6   Petitioner therefore failed “expeditiously [to] secure[] counsel.” See Busby, 661 F.3d at
 7   1013.
 8           And, despite Petitioner’s claims to the contrary, see Tschida Decl. ¶ 5 (“Counsel . . .
 9   assured the case was being handled.”), it appears from Ms. Jones’ declaration that she had
10   no communication with Petitioner between informing him that the California Supreme
11   Court had denied his petition for review, see Jones Decl. ¶ 5, and her letter dated
12   February 20, 2018. Ms. Jones indicates that, although she did “some investigation for a
13   state habeas” for Petitioner as requested by his wife, see id. ¶¶ 4, 6, she “did not write him
14   to let him know that [she] was not going to file a state habeas petition.” Id. ¶ 7. She notes
15   that she “fail[ed] to keep [Petitioner] informed” and “pushed the case away because [she]
16   didn’t want to deal with it.” Id. ¶ 11. She “finally wrote to [Petitioner on] February 20,
17   2018, more than 3 months after his federal statute of limitations period expired.” Id. ¶ 13.
18   Ms. Jones’ declaration therefore appears to contradict Petitioner’s conclusory, self-
19   interested Declaration to the extent Petitioner claims he “periodically . . . was assured the
20   case was being handled.” Such self-serving statements are entitled to minimal, if any,
21   weight. See, e.g., Perez v. Rosario, 294 F. Supp. 2d 1125, 1137 (N.D. Cal. 2003), aff’d, 449
22   F.3d 954 (9th Cir.), modified, 459 F.3d 943 (2006). Where, as here, a petitioner receives
23   no assurance from his counsel that his habeas petition would be timely filed, the petitioner
24   fails to establish reasonable diligence. See, e.g., Sanford v. McDonald, No. CV 10-10054-
25   DMG PLA, 2012 WL 1535171, at *7 (C.D. Cal. Mar. 6) (petitioner who sent four letters
26   to counsel in one year and received no response was not reasonably diligent), report and
27   recommendation adopted, 2012 WL 1534612 (Apr. 30, 2012).
28   ///

                                                    10
                                                                                  18-CV-0577 JLS (JLB)
 1          Finally, even if Petitioner did engage in “periodic[] . . . contact” with Ms. Jones and
 2   even if his “periodic[] . . . contact” were to suffice to establish diligence, Petitioner must
 3   establish “that it was reasonable for him to continue relying on [Ms. Jones’] assurances
 4   about the progress of his case.” Luna v. Kernan, 784 F.3d 640, 650 (9th Cir. 2015). Even
 5   if Petitioner had received assurances from Ms. Jones, which, as discussed above, is
 6   doubtful, it was not reasonable for Petitioner to rely on them, as Petitioner never retained
 7   Ms. Jones as post-conviction counsel to file his habeas petition. See, e.g., Miranda, 292
 8   F.3d at 1068 (finding that petitioner “ha[s] no right to . . . advice” of appointed appellate
 9   counsel in habeas proceedings).
10          Petitioner therefore fails to establish “reasonable” diligence under these
11   circumstances.    Accordingly, the Court OVERRULES Petitioner’s Objections and
12   ADOPTS Magistrate Judge Burkhardt’s R&R that Petitioner is not entitled to equitable
13   tolling.
14                            CERTIFICATE OF APPEALABILITY
15          The Court is also obliged to determine whether to issue a certificate of appealability
16   (“COA”) in this proceeding. A COA is authorized “if the applicant has made a substantial
17   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here,
18   “the district court denies a habeas petition on procedural grounds without reaching the
19   prisoner’s underlying constitutional claim, a COA should issue when the prisoner shows,
20   at least, that jurists of reason would find it debatable whether the petition states a valid
21   claim of the denial of a constitutional right and that jurists of reason would find it debatable
22   whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529
23   U.S. 473, 484 (2000). “Where a plain procedural bar is present and the district court is
24   correct to invoke it to dispose of the case, a reasonable jurist could not conclude either that
25   ///
26   ///
27   ///
28   ///

                                                    11
                                                                                   18-CV-0577 JLS (JLB)
 1   the district court erred in dismissing the petition or that the petitioner should be allowed to
 2   proceed further. In such a circumstance, no appeal would be warranted.” 3 Id.
 3          Because the Court finds that no reasonable jurist would find it debatable whether the
 4   Court was correct in its procedural ruling, the questions presented by this case do not
 5   warrant further proceedings. Accordingly, the Court DENIES a COA.
 6                                              CONCLUSION
 7            For the reasons stated above, the Court (1) OVERRULES Petitioner’s Objections
 8   (ECF No. 14), (2) ADOPTS the R&R (ECF No. 13) in its entirety, (3) DENIES the Petition
 9   (ECF No. 1), and (4) DENIES a Certificate of Appealability. Because this Order concludes
10   the litigation in this matter, the Clerk of the Court SHALL CLOSE the file.
11          IT IS SO ORDERED.
12
13   Dated: March 1, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
     3
       The Court therefore OVERRULES Petitioner’s objection that “it would constitute a[] suspension of the
27   Great Writ to refuse to review the merits of Petitioner’s first petition.” See Objs. at 8. Where, as here,
28   there exists procedural grounds sufficient to dispose of the case, the Court need not review the Petition on
     the merits.

                                                         12
                                                                                            18-CV-0577 JLS (JLB)
